Citation Nr: 9911979	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, claimed as 
secondary to concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1975 to April 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of  December 1997 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for headaches, claimed as secondary to concussion.

The veteran has withdrawn his appeal of the RO's May 1997 
rating decision, which assigned a 20 percent evaluation of 
Raynaud's Disease.  He has done so through the means of a 
signed Appeal Status election form, dated in March 1998, 
wherein he indicated that the action of RO's February 1998 
rating decision, which increased the evaluation of Raynaud's 
disease to 50 percent, fully satisfied his appeal of this 
issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The medical evidence indicates that the veteran was 
treated for severe headaches in service and was diagnosed 
rule out migraines in February 1993.

3.  The veteran currently has a diagnosis of migraine 
headaches, as reported in VA treatment records and by VA 
examination of January 1998.



CONCLUSION OF LAW

Migraine headaches were incurred during active service.  38 
U.S.C.A. 
§§ 1101, 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  Here, 
the Board finds that the veteran's claim for service 
connection for a migraine headache disorder is well grounded.  
He has submitted evidence that he currently has a diagnosis 
of migraine headaches, also diagnosed as retro-orbital 
vascular headaches, shown in VA examinations of July 1997 and 
January 1998, with a diagnosis of possible migraines shown 
during service.  The veteran has not alleged that any records 
of probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service medical records reveal that the veteran was injured 
in December 1986 when he fell off a tank and received a 
concussion.  A December 1986 computed tomography (CT) scan of 
the head was normal.  He was diagnosed with post concussion 
syndrome and was noted to have headaches and difficulty 
concentrating.  By the middle of December 1986, his 
concentration had improved and by January 1987 his mental 
status had returned to normal.

In February 1993, the veteran was seen for complaints of 
extreme headaches for three days.  The headaches were 
described as being on the right side of the head.  He was 
diagnosed rule out migraine.  He was seen in December 1994 
for complaints that included headaches.  In January 1995, he 
was noted to have headaches and nausea while fasting, with 
symptoms relieved by food.  In February 1995, the veteran was 
seen for a headache, which he described as feeling as though 
it began in the bridge of his nose.  A September 1996 medical 
evaluation board did not mention headache complaints, apart 
from headaches associated with taking Procardia.

The report from a July 1997 VA neurological examination 
revealed complaints of continuing headaches two to three 
times a month, which may last up to two days.  They were 
described as having the aura of a pressure sensation behind 
the left eye or on rare occasions, behind the right eye.  The 
veteran also described photophobia and phonophobia, and 
nausea.  He knew of no precipitating factors triggering the 
headaches and no family history of migraines.  He described 
the headache as almost always left frontal retroocular, and 
he would go to bed to relieve it.  He also described some 
dull, generalized type headaches which were said to occur 
when he misses meals or when he is trying to concentrate, and 
are helped by eating.  The diagnoses  were retro-orbital 
vascular headaches and generalized headaches, probably of a 
metabolic nature.

VA clinical records dated 1997 through 1998 included 
treatment for headaches.  In September 1997, the veteran gave 
a history of headache, involving the left eye monthly, and 
described as quite severe.  Additional VA clinical records 
dated from October to November 1997 noted that the veteran 
was taking Felodipine for headaches, described as migraines 
in the November 1997 notation.  

On the occasion of a January 1998 VA examination of arteries 
and veins, a history of migraine headaches, treated with 
Filodipine was indicated.  The diagnoses included migraine 
headaches.  A psychiatric examination from January 1998 did 
not mention headache complaints, although it gave a history 
of the veteran having had a concussion inservice.

Upon review of the record, the Board finds that the evidence 
supports a grant of service connection for a migraine 
headache disorder.  The evidence shows that the veteran was 
treated for migraine-type headaches inservice, and a 
diagnosis to rule out migraines was made inservice in 
February 1993.  The VA examinations revealed a diagnosis of 
retro-orbital vascular headaches in July 1997 and a diagnosis 
of migraine headaches in January 1998.  VA clinical records 
also show a diagnosis of migraine headaches.  Overall, the 
Board finds sufficient evidence in the claims file of a 
current migraine headache disorder that cannot be dissociated 
from the veteran's inservice medical evidence showing 
treatment for migraine-type headaches.  In light of the 
above, the Board concludes that service connection is 
warranted for migraine headaches.


ORDER

Service connection for migraine headaches is granted.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

